Exhibit 10.25
 
 
Text of RSU Grant Letter Agreement, dated January 27, 2014
 
This award letter agreement sets forth the terms and conditions of the
restricted stock units (“RSUs”) which have been granted to you by Flushing
Financial Corporation (the “Company”), in accordance with the provisions of its
2005 Omnibus Incentive Plan (the “Plan”). Your award is subject to, and being
provided to you in consideration for accepting, the terms and conditions set
forth in the Plan, any rules and regulations adopted by the Committee (as
defined in the Plan), and this award letter agreement
 
1.  
Grant of RSUs

 
You have been granted the number of RSUs set forth in the grant header
information for this grant on the Wealthviews online equity platform. Each RSU
represents the right to receive one share of the Company’s Common Stock (“Common
Stock”) on the applicable settlement date for the RSU. You have also been
awarded Dividend Equivalents on your RSUs, as described more fully below. You do
not need to pay any purchase price to receive the RSUs granted to you by this
award letter.
 
2.  
Vesting of RSUs

 
(a)
General Vesting Schedule. Unless they vest on an earlier date as provided in
sub-Section (b), (c) or (d) below, your RSUs will vest in installments as set
forth in the grant header information for this grant on the Wealthviews online
equity platform, provided that you are an employee of the Company or one of its
subsidiaries on each such date.

 
(b)
Death or Disability. If your employment terminates by reason of death or
Disability, all of your RSUs will immediately vest upon your termination of
employment. For this purpose, “Disability” means that you have been unable to
perform the essential functions of your employment due to disability or
incapacity for 270 consecutive days or such lesser period as may be determined
by the Committee.

 
(c)
Retirement. If your employment terminates by reason of Retirement, all of your
RSUs will immediately vest. For purposes of this provision, “Retirement” means
termination of employment with the Company and its subsidiaries either (i) after
your attainment of age 65 with 5 years of service, or (ii) when your termination
is preceded by at least 5 continuous years of service and the sum of your age
plus years of service equals or exceeds 75 years. For purposes of this
definition, “years of service” refers to “vested service” with the Company or
its subsidiaries as determined under the Retirement Plan of Flushing Bank  (the
“Bank”).

 
(d)
Change in Control. All of your RSUs will immediately vest upon the occurrence of
a Change in Control (as defined in the Plan), if you are an employee of the
Company or its subsidiaries at the time of such Change in Control.

 
(e)
Forfeiture upon other Termination of Employment. If your employment terminates
for any reason other than death, Disability, or Retirement, any of your RSUs
which have not vested prior to the termination of your employment will be
forfeited.

 
 
 

--------------------------------------------------------------------------------

 
Page 2
 
(f)
Committee Determinations. The Committee shall have absolute discretion to
determine the date and circumstances of termination of your employment, and its
determination shall be final, conclusive and binding upon you.

 
3.  
Grant of Dividend Equivalents

 
(a)
Award of Dividend Equivalents. You have been awarded Dividend Equivalents with
respect to each of your RSUs covered by this award letter.

 
(b)
Cash Dividends. The Dividend Equivalents that you have been awarded entitle you
to receive, at each time cash dividends are paid on the Common Stock, a cash
payment for each of your then outstanding RSUs (whether or not vested) equal to
the amount of the dividend paid on a share of Common Stock.

 
(c)
Stock Dividends. In the event the Company pays a dividend in Common Stock or
other property, your Dividend Equivalents will entitle you to receive, for each
of your then outstanding RSUs (whether or not vested), the amount of Common
Stock or other property paid as a dividend on a share of Common Stock. Such
Common Stock or other property will be paid to you at the time of settlement of
the underlying RSU and will be subject to the same restrictions, risk of
forfeiture, and vesting and delivery provisions as the underlying RSU with
respect to which it was paid.

 
4.  
Settlement of RSUs; Delivery of Shares.

 
(a)
Your RSUs that vest under Section 2 above will be settled on their vesting

dates, except as follows. If you both (1) are or will become eligible for
Retirement prior to the last scheduled vesting date, and (2) are a specified
employee within the meaning of Section 409A of the Internal Revenue Code of 1986
(“Section 409A”), as determined by the Board of Directors in accordance with the
election made by the Company for determining specified employees (a “Specified
Employee”), your RSUs will be settled as provided in Sections 4(b), 4(c) and
4(e) below. If you are or will become eligible for Retirement prior to the last
scheduled vesting date, whether or not you are a Specified Employee, your RSUs
will be settled as provided in Sections 4(d) and 4(e) below. As soon as
practicable after the settlement date of an RSU, the Company will deliver to you
one share of Common Stock for each of your RSUs being settled on such date. The
Common Stock delivered upon the settlement of your RSUs will be fully
transferable (subject to any applicable securities law restrictions) and not
subject to forfeiture. The shares of Common Stock delivered upon the settlement
of your RSUs will have full voting and dividend rights and will entitle the
holder to all other rights of a stockholder of the Company.


 
 

--------------------------------------------------------------------------------

 
Page 3
 
(b)
If your RSUs vest on account of your Retirement and you are a Specified
Employee, the settlement of your RSUs will be delayed until, and will occur on,
the six month anniversary of your Retirement (or the date of your death if
sooner).

 
(c)
If your RSUs vest on account of a Disability that does not qualify as the date
you become disabled under Section 409A and you are a Specified Employee,
settlement of your RSUs will be delayed until, and will occur on, the six month
anniversary of your termination of employment (or the date of your death if
sooner).

 
(d)
If your RSUs vest on account of a Change of Control that does not qualify as a
“change of control” under Section 409A, settlement of your RSUs will be delayed
until, and will occur on, the earliest of: (i) the scheduled vesting date under
Section 2(a) above; (ii) the date of your termination of employment (or the six
month anniversary of your termination of employment if you are a Specified
Employee); (iii) the date of your death; or (iv) the occurrence of a Change of
Control which qualifies as a “change of control” under Section 409A.

 
(e)
Notwithstanding Sections 4(b), 4(c) and 4(d) above, settlement upon your
termination of employment shall not occur unless your termination of employment
is also a “separation from service” (within the meaning of Code Section 409A.

 
5.  
Income Tax Withholding

 
(a)
You must make arrangements satisfactory to the Company to satisfy any applicable
federal, state, or local withholding tax liability arising with respect to your
RSUs. You can either make a cash payment to the Company of the required amount
or you can elect to satisfy your withholding obligation by having the Company
retain Common Stock having a value equal to the amount of your withholding
obligation from the shares otherwise deliverable to you upon the settlement of
such RSUs. If you fail to satisfy your withholding obligation in a time and
manner satisfactory to the Company, the Company shall have the right to withhold
the required amount from your salary or other amounts payable to you.

 
(b)
You must make your election regarding the manner in which your withholding
obligation will be satisfied on the Wealthviews online equity platform. To make
the election, go to the Restricted Elections screen and select the Tax Election
column. If no election is made, the Company will withhold shares to satisfy the
withholding election.

 
(c)
All cash payments of Dividend Equivalents will be net of any required
withholding.

 
(d)
The amount of withholding tax retained by the Company or paid by you to the
Company will be paid to the appropriate federal, state and local tax authorities
in satisfaction of the withholding obligations under the tax laws. The total
amount of income you recognize and tax withheld with respect to your RSUs and



 
 

--------------------------------------------------------------------------------

 
Page 4
 
Dividend Equivalents will be reported on your Form W-2 in the year in which you
recognize the income with respect to that portion of the award. Whether you owe
additional tax will depend on your overall taxable income for the applicable
year and the total tax remitted for that year through withholding or by
estimated payments.
 
6.  
Other Provisions of RSUs

 
(a)
Voting. You will have no voting rights or other rights as a stockholder with
respect to your RSUs.

 
(b)
Transfer Restrictions. You may not sell, transfer, assign or pledge your RSUs or
any rights under this award. Any attempt to do so will be null and void.

 
(c)
Death. In the event of your death, any shares of Common Stock and other amounts
you are entitled to receive under the Plan will instead be delivered to the
legal representative of your estate.

 
7.  
Administration of the Plan

 
The Plan is administered by the Committee. The Committee has authority to
interpret the Plan and this award letter, to adopt rules for administering the
Plan, to decide all questions of fact arising under the Plan, and generally to
make all other determinations necessary or advisable for administration of the
Plan. All decisions and acts of the Committee with respect to the administration
and interpretation of the Plan are final and binding on all affected Plan
participants.
 
It is intended that this award letter comply with the provisions of Section 409A
and the regulations and guidance of general applicability issued thereunder so
as to not subject you to the payment of additional interest and taxes under
Section 409A, and in furtherance of this intent, this award letter shall be
interpreted, operated and administered in accordance with these intentions.
 
8.  
Amendments and Adjustments to your Award

 
The Plan authorizes the Committee to make amendments and adjustments to
outstanding awards, including the RSUs and Dividend Equivalents granted by this
letter, in specified circumstances. Details are provided in the Plan.
 
These circumstances include the Committee’s right, in its sole discretion, to
amend the Plan and/or outstanding awards, including this grant of RSUs and
Dividend Equivalents, without your consent, to the extent the Committee
determines that such amendment is necessary or appropriate to comply with
Section 409A.


 
 

--------------------------------------------------------------------------------

 
Page 5
 
9.  
Effect on Other Benefits

 
Income recognized by you as a result of the grant, vesting, or settlement of
RSUs or the receipt of Dividend Equivalents will not be included in the formula
for calculating benefits under the Company’s other benefit plans.
 
10.  
Regulatory Compliance

 
Under the Plan, the Company is not required to deliver Common Stock (including
upon the settlement of RSUs) if such delivery would violate any applicable law
or regulation or stock exchange requirement. If required by any federal or state
securities law or regulation, the Company may impose restrictions on your
ability to transfer shares received under the Plan.
 


11.  
 Restrictive Covenants



You agree that at all times during your employment with the Company and/or the
Bank and for a period of one year thereafter, you will not, directly or
indirectly, (i) solicit for employment, recruit or hire, or assist any other
entity to solicit for employment, recruit or hire, either as an employee or a
consultant, any employee, consultant or independent contractor of the Company
and/or the Bank who was an employee, consultant or independent contractor of the
Company and/or the Bank at any time during the 12 months preceding or following
the termination of your employment, (ii) induce or attempt to induce, or assist
any other entity to induce or attempt to induce, any employee, consultant or
independent contractor of the Company and/or the Bank who was an employee,
consultant or independent contractor of the Company and/or the Bank at any time
during the 12 months preceding or following the termination of your employment,
to terminate his or her employment with, or otherwise cease his or her
relationship with, the Company and/or the Bank, or (iii) solicit, interfere
with, divert or take away or attempt to interfere with, divert, or take away, or
assist any other entity to interfere with, divert or take away  the business or
patronage of (A) any of the clients, customers or accounts of the Company and/or
the Bank who were such at the time of the termination of your employment, or (B)
prospective clients, customers or accounts of the Company and/or Bank who were
such at any time during the 12 months preceding the termination of your
employment (the entities listed in clauses (A) and (B) above are collectively
referred to herein as the “Restricted Entities”).


For purposes of this Paragraph 11, the term “solicit,” with respect to all means
of communication other than communication facilitated by or through a social
media website including, but not limited to, Facebook, Twitter, MySpace,
LinkedIn, Pinterest, or Vine, shall mean initiating any communication, whether
written or oral. With respect to communication facilitated by or through a
social media website such as those identified above, “solicit” shall mean
initiating a connection, “inviting, “following”, requesting “friend” status,
“liking”, joining any group, or initiating any communication whatsoever through
the social media website, or any similar action.


 
 

--------------------------------------------------------------------------------

 
Page 6
 
In order to help ensure adherence to the restrictions contained herein, Employee
agrees to “defriend”,” unfollow”, “remove connection”, or any other similar
term, as the case may be, with respect to any and all Restricted Entities on any
social media website on which Employee has an account, Employee further agrees
to allow the Company to review the social media websites on which he/she has an
account (in his/her presence) to confirm such actions have been taken.  Employee
further agrees to certify his/her compliance with the foregoing obligation under
oath to the Company upon request and the Employee’s failure or refusal to do so
will entitle the Company to an inference that Employee has violated or intends
to violate the non-solicitation provisions set forth in this Agreement.


You acknowledge that in carrying out the Company’s and/or the Bank’s business,
you may learn confidential or proprietary information about the Company or the
Bank or third parties. Confidential or proprietary information includes, among
other things, any nonpublic information concerning the Company or the Bank,
including their respective  business, financial performance, marketing or
strategic plans, customers, and product pricing information, as well as any
nonpublic information provided by a third party with the expectation that the
information will be kept confidential and used solely for the business purpose
for which it was conveyed (collectively, “Confidential Information”). You agree
that at all times during your employment with the Company and/or the Bank and
thereafter, you shall not disclose any Confidential Information outside of the
Company or the Bank or use such information for your own or someone else’s
benefit.  You agree that such Confidential Information may be disclosed within
the Company and the Bank only to those individuals who need the information to
carry out their business responsibilities.


You acknowledge and agree that the restrictions contained in this Section 11 are
reasonable and necessary protection of the immediate interests of the Company
and the Bank, and any violation of these restrictions would cause substantial
injury to the Company and the Bank and that neither the Company nor the Bank
would have entered into this Agreement without receiving the protective
covenants contained in this Section 11. In the event of a breach or a threatened
breach by you of any of the terms of this Section 11, the each of the Company
and the Bank will be entitled to an injunction restraining you from such breach
or threatened breach (without the necessity of providing the inadequacy as a
remedy of money damages or the posting of bond); provided, however, that the
right to injunctive relief will not be construed as prohibiting the Company
and/or the Bank from pursuing any other available remedies, whether at law or in
equity, for such breach or threatened breach. In addition, any breach of these
restrictions will result in an immediate forfeiture of your award.
 
 
 

--------------------------------------------------------------------------------

 
Page 7
 
12.  
Data Privacy

 
By accepting this award you expressly consent to the collection, use and
transfer, in electronic or other form, of your personal data by and among the
Company, its subsidiaries and any broker or third party assisting the Company in
administering the Plan or providing recordkeeping services for the Plan, for the
purpose of implementing, administering and managing your participation in the
Plan. By accepting this award you waive any data privacy rights you may have
with respect to such information. You may revoke the consent and waiver
described in this paragraph by written notice to the Company’s Senior Vice
President/Human Resources; however any such revocation may adversely affect your
ability to participate in the Plan.
 
*            *           *           *             *
 
Please click “I ACCEPT this grant” below to acknowledge your acceptance of this
award. This letter and the related grant header information contains the formal
terms and conditions of your award and accordingly they should be printed and
retained in your files for future reference.
 

 
Very truly yours,


/s/ Maria A. Grasso
Maria A. Grasso
Executive Vice President/COO and
Corporate Secretary